FILED
                                                                     United States Court of Appeals
                      UNITED STATES COURT OF APPEALS                         Tenth Circuit

                            FOR THE TENTH CIRCUIT                         February 19, 2021
                        _________________________________
                                                                         Christopher M. Wolpert
                                                                             Clerk of Court
 UNITED STATES OF AMERICA,

       Plaintiff - Appellee,

 v.                                                    Nos. 20-2099 & 20-2109
                                                 (D.C. Nos. 1:08-CR-00456-JCH-1 &
 CARLOS JOSE LUERAS,                                   1:17-CR-00361-JCH-1)
                                                              (D. N.M.)
       Defendant - Appellant.
                      _________________________________

                            ORDER AND JUDGMENT*
                        _________________________________

Before HARTZ, KELLY, and McHUGH, Circuit Judges.**
                  _________________________________

      Defendant-Appellant Carlos Jose Lueras appeals from the district court after

being sentenced to 13 months’ imprisonment and two years of supervised release for

violating terms of his supervised release. Mr. Lueras’ appellate counsel — believing

Mr. Lueras lacks any meritorious, nonfrivolous ground for appeal — moved to

withdraw from representation and filed an Anders brief. See Anders v. California,

386 U.S. 738, 744 (1967). Counsel mailed the Anders brief to the address Mr. Lueras



      *
         This order and judgment is not binding precedent, except under the doctrines
of law of the case, res judicata, and collateral estoppel. It may be cited, however, for
its persuasive value consistent with Fed. R. App. P. 32.1 and 10th Cir. R. 32.1.
       **
          After examining the briefs and appellate record, this panel has determined
unanimously that oral argument would not materially assist in the determination of
this appeal. See Fed. R. App. P. 34(a)(2); 10th Cir. R. 34.1(G). The case is therefore
ordered submitted without oral argument.
provided to the Probation Office, as did the Clerk’s office.1 See 10th Cir. R. 46.4(B).

Counsel also made reasonable efforts to contact Mr. Lueras by phone and email

regarding the Anders brief. Mot. Withdraw 2–3 (Nov. 16, 2020). However, Mr.

Lueras did not file a response. Exercising jurisdiction under 28 U.S.C. § 1291, we

grant the motion to withdraw and dismiss this appeal.

      When counsel for a defendant has conscientiously examined a client’s case and

determined that any appeal would be “wholly frivolous,” counsel may move to

withdraw and file a brief explaining why the appeal lacks merit. Anders, 386 U.S. at

744. Under Anders, we examine the case and counsel’s evaluation and make an

independent determination whether the appeal has merit. See United States v.

Griffith, 928 F.3d 855, 863–64 (10th Cir. 2019). If we agree that the appeal is

frivolous, we may grant the motion to withdraw and dismiss the appeal. Id. at 864.

After our careful review of the record, we conclude that the district court did not

abuse its discretion by revoking Mr. Lueras’ supervised release and sentencing him to

13 months’ imprisonment. Mr. Lueras voluntarily admitted to violating three

conditions of his supervised release and there was adequate support demonstrating

those violations. Additionally, the 13-month sentence was reasonable considering it

was within the guidelines range and the district court’s explanation of the sentence.




      1
        The Clerk’s office sent a certified letter regarding the brief to the address
provided by the Probation Office. However, the letter was returned and the Clerk’s
office was unable to locate a current address for Mr. Lueras.
                                           2
    Counsel’s motion for leave to withdraw is GRANTED and this appeal is

DISMISSED.


                                      Entered for the Court


                                      Paul J. Kelly, Jr.
                                      Circuit Judge




                                     3